DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alkinson et al (Atkinson) (US9,439,551).
Regarding claim 1, Atkinson teaches a container (Fig. 1), comprising: (a) a container body (Fig. 1 at 18 and 42) adapted for containing a liquid for storage and dispensing through an opening (20) in the container body; (b) an exterior recess (within 42) formed in a wall of the container body and defining a location for a pour spout (50) in a stowed position; and (c) the pour spout attached to the container body (when assembled) and movable between the stowed position within the recess and a deployed use position  (when a user pours contents through 50) liquid dispensing communication with the opening in the container body.
Regarding claim 8, wherein the exterior recess includes a pair of laterally spaced-apart and recessed container walls (in the below annotated Fig. 1).
Regarding claim 9, a container according to claim 8, wherein the exterior recess includes a pair of laterally spaced-apart and recessed container walls extending diagonally from a relatively large area lower position proximate a base of the container to a relatively small area upper position proximate the opening of the container (in the below annotated Fig. 1).
Regarding claim 10, wherein the pair of laterally spaced-apart and recessed container walls define between them a centrally positioned deep recess zone (that member 50 fits within) for containing the pour spout in its stowed position.
Regarding claim 11, wherein the pair of laterally spaced-apart and recessed container walls define between them a centrally positioned deep recess zone (that member 50 fits within) having a shape corresponding to a shape of the pour spout in its stowed position for containing the pour spout in its stowed position.
Regarding claim 12, wherein the pour spout includes a funnel (50) that is positioned in the exterior recess when the pour spout is in the stowed position and is positioned in the liquid dispensing communication over the opening in the container body in the deployed use position (where the spout is capable of such) and includes walls that engage the container around the opening (where the spout walls are capable of such) in the container body and support the funnel in liquid dispensing communication with the opening in the container body.
Regarding claim 13, wherein the exterior recess defines a V-shaped notch (Fig. 1) in the container body between a base of the container and the opening in the container body. 
Regarding claim 14, wherein the pour spout (50) is detachable from the container body.
Allowable Subject Matter
Claims 2-7 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 15, the prior art discloses the claim in part, however, the prior art does not disclose claim 15, as being obvious as a whole.  In particular the prior art does not disclose that the following quote is obvious, in light of the other claimed limitations of claim 15: “(e) the pour spout including a pair of tabs adapted for being positioned in respective ones of the slide grooves and movable in the respective ones of the slide grooves for both pivoting and translating the pour spout from its stowed position into its deployed use position in liquid dispensing communication with the opening in the container body.” 

    PNG
    media_image1.png
    802
    572
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736